Citation Nr: 1646627	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  10-36 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left hip disability.  

2.  Entitlement to service connection for a right hip disability.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In August 2011, the Veteran was provided with an informal hearing with a Decision Review Officer (DRO).

In May 2013, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  

In May 2014, the Board remanded the Veteran's claims for additional development.  

A single treatment record from VA was added to the claims file after the last supplemental statement of the case.  However, the record is unrelated to treatment for the issues on appeal and the Veteran is therefore not prejudiced by the Board's adjudication of the issues on appeal.  


FINDINGS OF FACT

1.  Symptoms of arthritis of the left hip were not chronic in service; symptoms of arthritis of the left hip were not continuous since service; symptoms of arthritis of the left hip did not manifest to a compensable degree within one year of service separation; the Veteran's currently diagnosed left hip degenerative joint disease is not causally or etiologically related to his military service.  

2.  Symptoms of arthritis of the right hip were not chronic in service; symptoms of arthritis of the right hip were not continuous since service; symptoms of arthritis of the right hip did not manifest to a compensable degree within one year of service separation; the Veteran's currently diagnosed right hip degenerative joint disease is not causally or etiologically related to his military service.

3.  Symptoms of arthritis of the lumbar spine were not chronic in service; symptoms of arthritis of the lumbar spine were not continuous since service; symptoms of arthritis of the lumbar spine did not manifest to a compensable degree within one year of service separation; the Veteran's currently diagnosed lumbar spine degenerative disc disease is not causally or etiologically related to his military service.

4.  Symptoms of the Veteran's hearing loss were not chronic in service; symptoms of hearing loss were not continuous since service; hearing loss did not manifest to a compensable degree within one year of service separation; the Veteran's currently diagnosed bilateral hearing loss is not causally or etiologically related to his military service to include any noise exposure therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been associated with the claims file.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the most recent VA examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

With regard to the claims being decided herein, the Board remanded the claims to obtain any additional treatment records identified by the Veteran and to obtain additional VA examinations.  The agency of original jurisdiction (AOJ) obtained additional VA treatment records and afforded the Veteran additional VA examinations.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Sensorineural hearing loss and arthritis are "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The law allows combat veterans, in certain circumstances, to use lay evidence to establish the incurrence of a disease or injury in service.  38 U.S.C.A. § 1154 (b) (West 2014).  However, the provisions of 38 U.S.C.A. § 1154 (b) do not provide a substitute for nexus evidence.  They only serve to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Clyburn v. West, 12 Vet. App. 296 (1999).

A.  Left Hip, Right Hip, and Low Back Disabilities

For historical purposes, the Veteran submitted claims of entitlement to service connection for left and right hip disabilities and a low back disability in April 2008.  The claims were denied in a January 2009 rating decision.  The Veteran disagreed with the denial of his claims and this appeal ensued.  

A review of the service treatment reports reflects that clinical evaluation of the spine and lower extremities was normal at the Veteran's January 1964 entrance examination and January 1967 separation examination.  The Veteran denied recurrent back pain on a report of medical history form prepared in conjunction with the separation examination.  The records do not reveal any complaints, findings, or treatment for hip or low back disabilities.  

Post-service VA outpatient treatment reports reflect reports of low back and bilateral hip pain.  In June 2002, the Veteran reported low back pain.  In September 2004, the Veteran was assessed with lumbar spondylosis.  In November 2004, a magnetic resonance imaging (MRI) of the lumbar spine revealed degenerative disc disease and spinal stenosis.  In August 2005, he was assessed with chronic low back pain.  X-rays of the lumbar spine revealed degenerative disc disease in February 2006.  In July 2006, the Veteran was assessed with chronic right hip and back pain.  In March 2007, he was assessed with right hip arthritis.  In October 2007, he underwent a right hip arthroplasty.  In November 2008, x-rays of the lumbar spine revealed degenerative disc disease and osteoarthritis of the left hip.  In October 2010, the Veteran was assessed with lumbar spinal stenosis.  X-rays obtained in March 2011 revealed moderately severe osteoarthritic changes involving the left hip joint with bony spurs and narrowing of the joint spaces, post arthroplasty changes of the right hip, and degenerative changes of the lumbar spine.  In August 2012, the Veteran was assessed with left hip osteoarthritis.  In February 2014, the Veteran underwent a left hip replacement surgery.  

At a December 2008 VA examination, the Veteran was assessed with residuals of a right hip replacement, severe osteoarthritis of the left hip joint, and multilevel degenerative disc disease more pronounced at L3-4.

At a May 2013 hearing, the Veteran testified that he began to have trouble with his right hip in 2000.  He indicated that his hips and back were "loaded" with arthritis.  He noted that he was in the airborne and made twelve [parachute] jumps during service and sustained an injury on his twelfth jump.  He indicated that he landed on uneven terrain and had some pain on his left side.  The Veteran also testified that he jumped off of trucks during service.  He could not recall any injuries related to jumping off trucks.  He noted that he was advised that he had unusual wearing of his hips but his doctor had not provided any cause for this problem.  He indicated that he believed that his activities in service caused his hip and back problems.  He noted that he had a history of falls related to his hips.    

At a September 2014 VA examination, following a review of the claims file and relevant medical history and interview of the Veteran, the examiner diagnosed bilateral total hip replacements and degenerative disc disease of the lumbar spine.  The examiner opined that it is less likely than not that the bilateral hip disability was incurred in or caused by service.  The examiner's rationale was that the Veteran had normal enlistment and separation examinations and x-rays of the right hip were negative in 2002.  In 2006, severe degenerative joint disease was diagnosed in the right hip and the Veteran underwent a total hip replacement in 2006 for the right hip and in 2013 for the left hip.  The examiner concluded that the Veteran's bilateral hip condition (severe degenerative joint disease requiring total hip replacement) is due to age related progression.  With regard to the lumbar spine disability, the examiner opined that it is less likely than not that the lumbar disability was incurred in or caused by service.  The examiner's rationale was that a review of the Veteran's service treatment reports revealed normal enlistment and separation physical examinations and no diagnosis pertaining to a spinal condition was noted.  Post-service treatment records showed lumbar spine kyphosis and scoliosis and spinal stenosis in 2004 and low back pain was diagnosed in 2008.  The examiner noted that x-rays revealed disc space narrowing in 2002.  The examiner concluded that it is evident that the Veteran's lumbar spine condition is due to age related progression.   

In this case, service connection for bilateral hip and lumbar spine disabilities is not warranted.  Based on the evidence of record, lay and medical, the Board finds that the weight of the evidence does not demonstrate that the Veteran had chronic symptoms related to his hips or lumbar spine or degenerative joint/disc disease of the hips and lumbar spine in service or continuous symptoms since service. 

The service treatment records do not show complaints, findings, or a diagnosis of any hip or lumbar spine problems during service.  There were no diagnoses of a bilateral hip disability or a lumbar spine disability or arthritis of the bilateral hips or lumbar spine in service or within the one year following service.  The first post service complaints of any problem with the left hip, right hip, and lumbar spine did not occur until November 2008, July 2006, and June 2002, respectively.  

While the Veteran's statements have generally attempted to link his current bilateral hip and lumbar spine disabilities to service, the contemporaneous evidence in the service treatment records do not show complaints of, or a diagnosis of, a bilateral hip or lumbar spine disabilities.  The September 2014 VA examiner thoroughly reviewed the record and statements of the Veteran and concluded that the Veteran did not have symptoms/signs of hip or lumbar spine manifestations or problems in service or within the one year period following service.  Therefore, the weight of the evidence does not demonstrate chronic symptoms of a bilateral hip or lumbar spine disability during service.

The Board finds that the Veteran did not have continuous symptoms of a bilateral hip disability or a lumbar spine disability since service.  As noted, the first post service complaints of any problem with the left hip, right hip, and lumbar spine did not occur until November 2008, July 2006, and June 2002, respectively.  

As such, the evidence simply does not show chronic bilateral hip or lumbar spine symptoms in service or within a year of service, and it does not show a continuity of symptoms since service regarding the claimed bilateral hip and lumbar spine disabilities.  Thus, presumptive service connection is not warranted. 

Service connection may also be proven by establishing a nexus between a current disability and service.

As to the Veteran's belief that his current bilateral hip and lumbar spine disabilities are related to his period of service, including his parachute jumps during service, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the question of causation extends beyond an immediately observable cause-and-effect relationship.  For example, the diagnosis of degenerative joint disease in the bilateral hips was based on the interpretation of x-rays and for the lumbar spine the diagnosis was based on x-rays and an MRI.  With regard to a bilateral hip and lumbar spine disorder other than degenerative disc/joint disease, the Veteran is considered competent to observe symptoms such as pain, but determining a diagnosis for, or cause of, the symptoms require medical training and expertise.  Likewise, the determination of the etiology of the bilateral hip and lumbar spine disorders are a medically complex determination that require advanced knowledge of the mechanical systems of the body.  Here, the Veteran has not been shown to have the requisite medical qualifications and/or training to address etiology of the bilateral hip and lumbar spine disabilities. 

Nevertheless, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In the current case, the Veteran has not submitted any medical evidence specifically indicating that his current bilateral hip disability or a lumbar spine disability is related to his period of service.  Nevertheless, in an effort to assist the Veteran in establishing service connection, the Board did obtain VA opinions to investigate the nature of the Veteran's current bilateral hip and lumbar spine disabilities and the relationship, if any, to his period of service.  The VA examiner's opinions specifically found that the Veteran's current bilateral hip and lumbar spine disabilities are unrelated to his period of service.  The examiner provided specific detail in support of the opinions, including citing to service treatment records and post-service treatment records.  The VA examiner was fully aware of the Veteran's past medical history.  Moreover, the opinions have not been questioned or undermined by any other medical opinions.  Thus, the Board finds the opinions to be highly probative and entitled to great weight. 

In sum, the evidence weighs against a finding that the Veteran's left hip disability, right hip disability, and lumbar spine disability developed in service or in the one year period following service, or that they have been continuous since service.   Moreover, the evidence is against a finding that the degenerative joint/disc disease of the bilateral hips and lumbar spine are related to service on a direct basis. 

As it relates to the statements from the Veteran asserting a nexus between his bilateral hip disability and lumbar spine disability and his service, the Board again acknowledges Jandreau; here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In sum, the weight of the evidence is against a finding that the Veteran's left hip disability, right hip disability, and lumbar spine disability were the result of his service, and the Veteran's claims are denied.

B.  Hearing Loss

For historical purposes, the Veteran submitted a claim of entitlement to service connection for hearing loss in April 2008.  The claim was denied in a January 2009 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's service treatment reports reflect that the Veteran's January 1964 entrance examination included an audiological evaluation which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-10
-5
LEFT
-10
-10
-5
-5
-10

The records do not include any complaints, findings, or treatment for hearing complaints.  The Veteran's January 1967 separation examination included an audiological evaluation which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-
-10
LEFT
-10
-10
-10
-
-10

Post service VA treatment reports reflect that the Veteran denied hearing loss in November 2001, November 2009, March 2012, and March 2014.

At a VA contract audiological examination in December 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
30
20
LEFT
20
20
30
40
40

Speech discrimination testing was 96 percent in the right ear and 96 percent in the left ear.  The Veteran reported that his hearing loss began during service.  He endorsed exposure to Howitzers and explosions during combat in Vietnam.  Post-service occupational noise exposure included working in a bar without hearing protection.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and noted that the Veteran's hearing loss was consistent with acoustic trauma.  

At a VA audiological examination in January 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
20
LEFT
15
20
25
40
45

Speech discrimination testing was 96 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed normal hearing in the right ear and sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's hearing loss was not as likely as not caused by or as a result of military service.  The examiner's rationale was that there was no threshold shift noted from induction to separation.  

At a May 2013 hearing, the Veteran testified that he was exposed to artillery fire and grenade launchers on a daily basis during his service in Vietnam.  He indicated that his hearing loss worsened over time and he noticed that he began to have trouble when people pointed it out to him.  He testified that he did not get evaluated for his hearing until he filed his VA claim.  He noted that he had not sought treatment for his hearing loss.  

At a VA audiological examination in August 2014, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
35
20
LEFT
15
20
35
40
50

Speech discrimination testing was 96 percent in the right ear and 94 percent in the left ear.  The examiner opined that the Veteran's hearing loss was less likely than not caused by or as a result of active duty service.  The examiner's rationale was that the Veteran's audiometric examination was within normal limits with no hearing loss present at separation.  

As an initial matter, the Board has determined that the 38 C.F.R. § 3.303 (b) presumptions have not been met.  This is so because following service, the first medical evidence of bilateral hearing loss did not appear until 2008 (decades after separation from service), when the Veteran was evaluated at a VA contract examination. 

As such, there is no medical evidence showing that hearing loss was diagnosed for VA purposes either during service or within a year of service.  Likewise, bilateral hearing loss has not been continuous since service, as it was not shown by audiometric testing at separation physical. 

Even to the extent the Veteran would be competent to report diminished hearing acuity at separation, he would not be competent to diagnose subsequent hearing loss for VA purposes as such a determination would require both objective audiometric and speech recognition testing, which the Veteran could not perform on himself.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Therefore, the 38 C.F.R. § 3.303 (b) presumptions have not been met.  Nevertheless, service connection may be granted if the evidence establishes a nexus between the bilateral hearing loss and the Veteran's military noise exposure.

Here, the Board finds that the competent evidence of record does not reveal a showing of a relationship between the Veteran's hearing loss disability and his period of service.  The principal evidence weighing against the Veteran's claim is the opinions of the VA examiners.  As recounted above, the Board obtained several VA examinations and opinions to investigate the etiology of the Veteran's bilateral hearing loss.  Unfortunately, while the VA examiners confirmed that the Veteran did have a hearing loss disability for VA purposes (with the exception of the right ear at the January 2012 VA examination), both the January 2012 and August 2014 VA examiner's concluded that it was less likely than not that the Veteran's hearing loss was related to service and the most recent VA examiner provided a well-supported opinion explaining exactly why it was less likely than not that the Veteran's bilateral hearing loss was the result of his military noise exposure.  In providing the August 2014 opinion, the examiner was fully apprised of the Veteran's military and post-military noise exposure and provided a complete rationale for the negative opinion. 

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As such, the Veteran is considered competent to describe his perception of diminished hearing acuity.  Yet, aside from statements that he was exposed to military noise during combat in service, the Veteran has not provided any extensive descriptions of any changes in hearing acuity during service.

The Veteran is not considered to be competent to offer an opinion concerning either the etiology of his hearing loss as such determinations require both objective audiometric and speech recognition testing, which the Veteran cannot perform on himself.  As such, the Board concludes that the question of the etiology of the Veteran's bilateral hearing loss disability is not amenable to lay observation alone and is too complex to be addressed by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

As noted above, the VA examiners' opinions are the most probative evidence of record as to the etiology of the Veteran's hearing loss.  Based on this conclusion, the evidence is against a finding that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military noise exposure.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.


ORDER

Entitlement to service connection for a left hip disability is denied.  

Entitlement to service connection for a right hip disability is denied.  

Entitlement to service connection for a low back disability is denied.  

Entitlement to service connection for bilateral hearing loss is denied.  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


